
	
		II
		111th CONGRESS
		1st Session
		S. 2729
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 4, 2009
			Ms. Stabenow (for
			 herself, Mr. Baucus,
			 Ms. Klobuchar, Mr. Brown, Mr.
			 Begich, Mr. Harkin, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To reduce greenhouse gas emissions from
		  uncapped domestic sources, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Clean Energy Partnerships Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Offset credit program for domestic emission
				reductions
					Sec. 101. Definitions.
					Sec. 102. Advisory Committee.
					Sec. 103. Establishment of program to credit emission
				reductions from uncapped domestic sources and sinks.
					Sec. 104. Eligible projects.
					Sec. 105. Requirements for offset projects.
					Sec. 106. Approval.
					Sec. 107. Verification of offset projects.
					Sec. 108. Issuance of offset credits.
					Sec. 109. Audits and reviews.
					Sec. 110. Early offset supply.
					Sec. 111. Program review and revision.
					Sec. 112. Additional regulatory standards for emission
				reductions.
					Sec. 113. Use of credits for compliance purposes.
					TITLE II—Carbon conservation program
					Sec. 201. Definitions.
					Sec. 202. Carbon conservation program.
					Sec. 203. Carbon Conservation Fund.
					TITLE III—Rural clean energy resources
					Sec. 301. Findings.
					Sec. 302. Biorefinery assistance.
					Sec. 303. Repowering assistance.
					Sec. 304. Rural Energy for America Program.
					Sec. 305. Rural Clean Energy Resources Fund.
					TITLE IV—Agriculture and forestry research for greenhouse gas
				mitigation
					Sec. 401. Findings.
					Sec. 402. Research and demonstration program.
				
			IOffset credit program for domestic emission
			 reductions
			101.DefinitionsIn this title:
				(1)AcademyThe term Academy means the
			 National Academy of Sciences.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(3)Advisory CommitteeThe term Advisory Committee
			 means the Greenhouse Gas Emission Reduction and Sequestration Advisory
			 Committee established under section 102(a)(1).
				(4)Appropriate officialThe term appropriate official
			 means—
					(A)the Secretary, with respect to any domestic
			 agriculture or forestry offset project; and
					(B)the Administrator, with respect to all
			 other offset projects.
					(5)Emission reductionThe term emission reduction
			 means the reduction, avoidance, destruction, or sequestration of greenhouse gas
			 emissions.
				(6)Offset
			 projectThe term offset
			 project means a project or activity that achieves emission reductions,
			 and for which offset credits are issued under this title.
				(7)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				102.Advisory Committee
				(a)Establishment
					(1)Advisory CommitteeThe Secretary and the Administrator shall
			 jointly establish an advisory committee, to be known as the Greenhouse
			 Gas Emission Reduction and Sequestration Advisory Committee, to provide
			 scientific and technical advice on the establishment and implementation of an
			 offset project program with respect to offset projects under the jurisdiction
			 of the Secretary and the Administrator.
					(2)AuthorityIn addition to the authority of this
			 section, the Administrator and the Secretary shall use existing authority
			 under, as appropriate—
						(A)the Clean Air Act (42 U.S.C. 7401 et
			 seq.);
						(B)the Federal Advisory Committee Act (5
			 U.S.C. App.); and
						(C)section 1245 of the Food Security Act of
			 1985 (16 U.S.C. 3845).
						(b)Membership
					(1)In generalThe Advisory Committee shall be composed of
			 not less than 9 and not more than 15 individuals with relevant education,
			 training, and experience, selected jointly by the Secretary and the
			 Administrator, who shall be—
						(A)identified by the Academy;
						(B)representative of land grant universities,
			 academia, business, nongovernmental organizations, and Federal, State, and
			 local government; or
						(C)experts with background and experience in
			 agriculture or forestry.
						(2)RequirementNot more than 1/3 of
			 the members of the Advisory Committee may be officers or employees (including
			 contractors) of any Federal agency.
					(3)TermA member—
						(A)shall be appointed to the Advisory
			 Committee for a term of 3 years (except for initial terms for which members may
			 be appointed for a term of 4 or 5 years to allow staggering); and
						(B)may be reappointed for 1 additional 3-year
			 term (which may directly follow a first term), at the discretion of the
			 Secretary and the Administrator.
						(4)VacanciesA vacancy on the Advisory Committee—
						(A)shall not affect the powers of the Advisory
			 Committee; and
						(B)shall be filled in the same manner as the
			 original appointment was made.
						(5)Initial meetingNot later than 30 days after the date on
			 which all members of the Advisory Committee have been appointed, the Advisory
			 Committee shall hold the initial meeting of the Advisory Committee.
					(6)MeetingsThe Advisory Committee shall meet at the
			 call of the Chairperson, with the approval of the designated Federal
			 officer.
					(7)QuorumA majority of the members of the Advisory
			 Committee shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(8)ChairpersonThe Secretary and the Administrator shall
			 jointly select a Chairperson of the Advisory Committee from among the members
			 of the Advisory Committee.
					(c)ExpertiseOn approval of the Secretary and the
			 Administrator, the Advisory Committee may seek outside expertise, as necessary,
			 and form subcommittees or workgroups for any purpose consistent with this
			 section.
				(d)Duties
					(1)Reports on offset project
			 categories
						(A)In generalNot later than 180 days after the date on
			 which all initial members of the Advisory Committee have been appointed, the
			 Advisory Committee shall submit to the Secretary and the Administrator and make
			 available to the public a report containing recommendations regarding the types
			 of offset project categories pursuant to section 104, and relevant scientific
			 data regarding practices for those categories, that should be considered to be
			 eligible to generate offset credits under this title.
						(B)FactorsIn developing the recommendations described
			 in subparagraph (A), the Advisory Committee shall take into account—
							(i)the extent to which, as of the date of
			 submission of the report, the project or activity types within each
			 category—
								(I)are required by law; or
								(II)represent business-as-usual practices for
			 an industry sector or facility type;
								(ii)the potential for accurate quantification
			 of net emission reductions;
							(iii)any corresponding environmental benefits or
			 disadvantages; and
							(iv)the potential supply of emission reductions
			 available from the category.
							(C)Categories for considerationIn determining which categories of
			 activities to recommend under subparagraph (A), the Advisory Committee shall
			 consider, at a minimum, with respect to each category and the jurisdiction of
			 the Secretary and Administrator, as appropriate, project types that are listed
			 under section 104.
						(D)MethodologiesFor each recommended offset project
			 category, the Advisory Committee may recommend 1 or more methodologies for use
			 with any project type.
						(2)Reports on emission reduction
			 integrity
						(A)In generalNot later than 180 days before the date of
			 promulgation of any regulations relating to offsets required under a Federal
			 law enacted for the purpose of regulating greenhouse gas emissions, and
			 periodically thereafter, using the best available science, the Advisory
			 Committee shall jointly provide to the Secretary and the Administrator,
			 respectively, and submit for publication a report containing priority
			 recommendations on how to ensure the emission reduction integrity of the offset
			 projects under this title, including with regard to—
							(i)quantifying credits for net emission
			 reductions resulting from offset projects;
							(ii)determining additionality,
			 including—
								(I)the application of standards that are
			 specific to each project type; and
								(II)the use of methodologies that account for
			 business-as-usual practices for an industry or facility type;
								(iii)accounting for economic and emission
			 leakage associated with project activities, including the application of
			 sector-specific leakage factors in order to reflect net changes in emissions
			 and sequestration resulting from the project;
							(iv)accounting for uncertainty and application
			 of uncertainty factors;
							(v)methods to measure, verify, and otherwise
			 ensure project results with sufficient scientific integrity to meet the
			 objectives of the program;
							(vi)establishing appropriate insurance
			 requirements, buffer reserves, or other options to address the risk of
			 reversals by project type and conditions;
							(vii)minimizing administrative costs and burdens
			 on project representatives; and
							(viii)meeting any other criteria the Advisory
			 Committee recommends be applied to ensure that projects assist in meeting the
			 overall objectives of a Federal law enacted for the purpose of regulating
			 greenhouse gas emissions.
							(B)ResponseNot later than 180 days after the date of
			 receipt of a report under subparagraph (A), the Secretary and the Administrator
			 shall jointly make available to the public a response to the report.
						(e)Powers
					(1)HearingsThe Advisory Committee may, with the
			 consent of the Secretary and the Administrator, hold such hearings, meet and
			 act at such times and places, take such testimony, and receive such evidence as
			 the Advisory Committee considers advisable to carry out this section.
					(2)Information from Federal agencies
						(A)In generalThe Advisory Committee may secure directly
			 from a Federal agency such information as the Advisory Committee considers
			 necessary to carry out this section.
						(B)Provision of informationOn request of the Chairperson of the
			 Advisory Committee, the head of the agency shall provide the information to the
			 Advisory Committee.
						(3)Postal servicesThe Advisory Committee may use the United
			 States mails in the same manner and under the same conditions as other agencies
			 of the Federal Government.
					(f)Advisory Committee personnel
			 matters
					(1)Compensation of members
						(A)Non-federal employeesA member of the Advisory Committee who is
			 not an officer or employee of the Federal Government shall be compensated at a
			 rate equal to the daily equivalent of the annual rate of basic pay prescribed
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code, for each day (including travel time) during which the member is
			 engaged in the performance of the duties of the Advisory Committee.
						(B)Federal employeesA member of the Advisory Committee who is
			 an officer or employee of the Federal Government shall serve without
			 compensation in addition to the compensation received for the services of the
			 member as an officer or employee of the Federal Government.
						(2)Travel expensesA member of the Advisory Committee shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for an employee of an agency under subchapter I of chapter 57 of
			 title 5, United States Code, while away from the home or regular place of
			 business of the member in the performance of the duties of the Advisory
			 Committee.
					103.Establishment of program to credit emission
			 reductions from uncapped domestic sources and sinks
				(a)Program
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Administrator and the Secretary shall, in accordance
			 with this title, establish a program to govern the creation of credits from
			 emission reductions from uncapped domestic sources and sinks while ensuring
			 that offset credits represent additional greenhouse gas emission reductions in
			 accordance with section 105.
					(2)Emission reduction integrity;
			 rulemakingIn carrying out
			 the program under this section, the Administrator and the Secretary shall, to
			 the maximum extent practicable—
						(A)protect the emission reduction integrity of
			 the program while minimizing burdens on offset project representatives;
						(B)prioritize rulemaking for activities that
			 present the fewest technical challenges and greatest certainty of net
			 atmospheric benefit, considering the recommendations of—
							(i)the Advisory Committee submitted under
			 section 102;
							(ii)the Department of the Interior;
							(iii)the Secretary of Commerce, with respect to
			 any coastal, ocean or marine offset project; and
							(iv)other Federal agencies;
							(C)ensure that consistent requirements and
			 procedures apply in the case of offset project types that fall within the
			 respective purviews of the Administrator and the Secretary; and
						(D)ensure that the program meets the
			 requirements of section 105.
						(b)RegistryNot later than 1 year after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary
			 and the heads of other appropriate Federal agencies, shall establish a registry
			 (or expand an established emission allowance registry) for use in recording
			 approved credits issued under this section to reflect emission reductions from
			 uncapped sources and sinks.
				(c)Department of Agriculture
			 roleIn addition to the
			 duties described in subsection (a) and section 1245 of the Food Security Act of
			 1985 (16 U.S.C. 3845), the Secretary shall, with respect to relevant or
			 appropriate projects relating to emission reductions from uncapped sources and
			 sinks in agriculture and forestry—
					(1)gather inventory data on carbon stocks and
			 fluxes to inform rulemaking with respect to agricultural and forestry
			 sectors;
					(2)administer as the lead agency the duties
			 prescribed under sections 104, 105, 106, and 109 for agricultural and forestry
			 offset projects;
					(3)prepare the Forest Service, the Natural
			 Resources Conservation Service, the Farm Service Agency, and other applicable
			 entities to make available to landowners and project representatives carbon
			 sequestration data and other information on agricultural and forest land that
			 are necessary to assist landowners and project representatives in estimating
			 carbon sequestration rates by land area or appropriate region, forest type,
			 soil type, and other appropriate factors;
					(4)make available technical assistance to
			 landowners undertaking activities in preparation for the sale of carbon credits
			 derived from activities on the land of the landowners, including work and
			 opportunities with aggregators and third-party verifiers pursuant to section
			 107;
					(5)take into consideration expanding existing
			 training and accreditation programs of the Natural Resources Conservation
			 Service for third-party technical service providers to provide training and
			 accreditation for third-party verifiers pursuant to section 107;
					(6)conduct, as appropriate, outreach,
			 education, and training through the extension services of land-grant colleges
			 and universities; and
					(7)promulgate such regulations as are
			 necessary to carry out the functions of the Secretary under this title.
					104.Eligible projects
				(a)List of eligible project
			 typesEach appropriate
			 official shall establish and maintain a list of types of offset projects
			 eligible to generate offset credits under this title.
				(b)Initial list of project types
					(1)In generalEach appropriate official shall establish
			 an initial list of eligible project types under subsection (a).
					(2)Emission reduction activitiesThe appropriate official shall include on
			 the list required under this subsection, at a minimum, activities that provide
			 emission reductions and meet the requirement of section 105, including—
						(A)methane collection at mines, landfills, and
			 natural gas systems;
						(B)fugitive emissions from the oil and gas
			 sector that reduce greenhouse gas emissions that would otherwise have been
			 flared or vented;
						(C)nonlandfill projects that involve
			 collection, combustion, or avoidance of emissions from organic waste streams
			 that would have otherwise emitted methane into the atmosphere, including manure
			 management, composting, or anaerobic digestion projects;
						(D)projects involving afforestation or
			 reforestation of acreage not forested as of January 1, 2009;
						(E)forest management resulting in an increase
			 in forest carbon stores, including harvested wood products;
						(F)projects that capture and geologically
			 sequester uncapped greenhouse gas emissions with or without enhanced oil or
			 methane recovery in active or depleted oil, carbon dioxide, natural gas
			 reservoirs or other geological formations;
						(G)recycling and waste minimization
			 projects;
						(H)projects to abate the production of nitrous
			 oxide at nitric acid production facilities and other stationary sources;
						(I)projects for biochar production and
			 use;
						(J)projects that destroy ozone-depleting
			 substances that have been phased out of production;
						(K)projects in communities reliant on small,
			 isolated electricity grids involving conversion from diesel to renewable
			 sources of energy, including electricity generation facilities with emissions
			 below required levels for compliance with any limitation on district or home
			 heating in those communities;
						(L)projects relating to agricultural,
			 grassland, and rangeland sequestration and management practices,
			 including—
							(i)altered tillage practices, including the
			 avoided abandonment of conservation practices;
							(ii)winter cover cropping, continuous cropping,
			 and other means to increase biomass returned to soil in lieu of planting
			 followed by fallowing;
							(iii)the use of technology or practices to
			 improve the management of nitrogen fertilizer use, including slow and
			 controlled-release fertilizers (including absorbed, coated, occluded, or
			 reacted fertilizers) and stabilized nitrogen fertilizers (including urease,
			 nitrification inhibitors, and nitrogen stabilizers) that are recognized by
			 State regulators of fertilizers;
							(iv)reduction in methane emissions from rice
			 cultivation;
							(v)reduction in carbon emissions from
			 organically managed soils and farming practices used on certified organic
			 farms;
							(vi)reduction in greenhouse gas emissions due
			 to changes in animal management practices, including dietary modifications and
			 pasture-based livestock systems;
							(vii)resource-conserving crop rotations of at
			 least 3 years; and
							(viii)practices that will increase the
			 sequestration of carbon in soils on cropland, hayfields, native and planted
			 grazing land, grassland, or rangeland;
							(M)projects for changes in carbon stocks
			 attributed to land management change, including—
							(i)improved management or restoration of
			 cropland, grassland, rangeland (including grazing practices), and forest
			 land;
							(ii)avoided conversion that would otherwise
			 release carbon stocks;
							(iii)reduced deforestation;
							(iv)management and restoration of peatland or
			 wetland;
							(v)urban tree-planting, landscaping, greenway
			 construction, and maintenance;
							(vi)sequestration of greenhouse gases through
			 management of tree crops;
							(vii)adaptation of plant traits or new
			 technologies that increase sequestration by forests; and
							(viii)projects to restore or prevent the
			 conversion, loss, or degradation of vegetated marine coastal habitats;
							(N)projects that reduce emission reductions
			 from manure and effluent, including—
							(i)waste aeration;
							(ii)biogas capture and combustion; and
							(iii)improved management or application to
			 agricultural land; and
							(O)projects that reduce the intensity of
			 greenhouse gas per unit of agricultural production.
						(c)Modifications to the lists of eligible
			 types of offset project
					(1)Modifications
						(A)In generalAt any time, after taking into
			 consideration any relevant recommendations of the Advisory Committee, the
			 appropriate official may by regulation determine whether to add additional
			 types of projects, pursuant to subsection (a), to the list of eligible projects
			 of the appropriate official under subsection (a).
						(B)Criterion for additionThe appropriate official shall add a type
			 of project to an eligible list in accordance with subparagraph (A) only if the
			 type of project to be added is capable of generating emission reductions that
			 meet the requirements under this title.
						(C)Petition for addition
							(i)In generalAny person may petition the appropriate
			 official at any time to add a type of project to a list described in subsection
			 (a).
							(ii)ResponseNot later than 180 days after the date of
			 receipt of the petition, the appropriate official shall respond to the
			 petition.
							(2)Removals from the list
						(A)In generalNot later than January 1, 2015, and every 3
			 years thereafter, the appropriate official shall determine whether to remove
			 types of projects, pursuant to subsection (b), from the eligible list of the
			 appropriate official.
						(B)RequirementsThe appropriate official may remove a type
			 of project from the eligible list of the appropriate official only—
							(i)by regulation; and
							(ii)if—
								(I)the type of project has become required by
			 law (including a regulation);
								(II)the agency with responsibility for
			 administering the project determines that the environmental harm resulting from
			 the type of project exceeds the greenhouse gas emission abatement benefits of
			 the project;
								(III)the project activity has become
			 predominant, and would remain predominant even without the availability of
			 offset credits; and
								(IV)the project type does not meet the
			 requirements of this title.
								105.Requirements for offset projects
				(a)MethodologiesNot later than 1 year after the date of
			 inclusion of a project type on an eligible list under section 104(a), the
			 appropriate official shall by regulation establish for that project type 1 or
			 more standardized methodologies (giving priority to projects with
			 well-established methodologies) or performance standards that can be developed
			 so that the project type can meet the requirements of this section—
					(1)for use in determining the additionality of
			 greenhouse gas emission reductions achieved by an offset project of that type,
			 that ensures, at a minimum, that any greenhouse gas emission reduction is
			 considered additional only to the extent that the emission reduction results
			 from activities that—
						(A)are not required by or undertaken to comply
			 with any law (including any regulation or consent order, but excluding any
			 contract);
						(B)were not commenced prior to January 1,
			 2009, except for offset project activities described in section 110 that
			 commenced after January 1, 2001, and were registered as of the date of
			 enactment of this Act under an offset program with respect to which the
			 Administrator and the Secretary have made an affirmative determination under
			 paragraph (2) or (3) of section 110(a) or section 110(e); and
						(C)exceed the activity baseline established
			 under subparagraph (B);
						(2)for use in establishing activity baselines
			 for offset projects of that type, which activity baselines shall be established
			 by the appropriate official to reflect a conservative estimate of
			 business-as-usual performance or practices for the relevant type of activity
			 such that the baseline provides a science-based margin of safety to ensure the
			 emission integrity of offsets calculated in reference to the baseline,
			 including (in the case of an agricultural or forestry offset project) the
			 establishment by the Secretary of a temporary baseline for offset projects of
			 that type to establish a date after which offset credits may be calculated with
			 respect to the baseline that may reflect a continuation of practices in place
			 prior to the adoption of the offset project;
					(3)for use in determining the extent to which
			 greenhouse gas emission reductions achieved by an offset project of that type
			 exceed a relevant activity baseline, including protocols for use in monitoring
			 and accounting for uncertainty; and
					(4)for use in accounting for and mitigating
			 potential leakage, if any, from an offset project of that type, taking
			 uncertainty into account.
					(b)Accounting for reversals
					(1)Accounting
						(A)In generalFor each type of sequestration project
			 listed under section 104, the appropriate official shall prescribe such
			 mechanisms to ensure that any sequestration with respect to which an offset
			 credit is issued under this title results in a net increase in sequestration,
			 and that a full and transparent account is taken of any actual or potential
			 reversal of the sequestration, with an adequate margin of safety for the
			 complete term of an offset project agreement approved under section 106.
						(B)Minimum mechanismsThe appropriate official shall prescribe at
			 least 1 of the following mechanisms to meet the requirements of this
			 paragraph:
							(i)An offsets reserve, pursuant to paragraph
			 (2).
							(ii)Insurance that provides for purchase and
			 provision to the appropriate official for retirement of a quantity of offset
			 credits or emission allowances equal in number to the tons of carbon dioxide
			 equivalents of greenhouse gas emissions released due to reversal.
							(iii)Another mechanism that the appropriate
			 official determines satisfies the requirements of this title.
							(2)Offsets reserve
						(A)In generalAn offsets reserve referred to in paragraph
			 (1)(B)(i) is a program under which, before issuance of offset credits under
			 this title, the appropriate official shall—
							(i)subtract and reserve from the quantity to
			 be issued a quantity of offset credits based on the risk of reversal;
			 and
							(ii)(I)hold those reserved offset credits in the
			 offsets reserve; and
								(II)register the holding of the reserved offset
			 credits in the registry established under section 103(b).
								(B)Project reversal
							(i)In generalIf a reversal has occurred with respect to
			 an offset project for which offset credits are reserved under this paragraph,
			 the appropriate official shall remove offset credits from the offsets reserve
			 and cancel the credits to fully account for the tons of carbon dioxide
			 equivalent that are no longer sequestered.
							(ii)Intentional reversalsIf the appropriate official determines that
			 a reversal was intentional, the offset project representative for the relevant
			 offset project shall place into the offsets reserve a quantity of offset
			 credits, or combination of offset credits and emission allowances, equal in
			 number to 150 percent of the number of reserve offset credits that were
			 canceled due to the reversal pursuant to clause (i).
							(C)Use of reserved offset
			 creditsOffset credits placed
			 into the offsets reserve under this paragraph may not be used to comply with
			 other obligations under a Federal law enacted for the purpose of regulating
			 greenhouse gas emissions.
						(3)Carbon agreements and land use
			 flexibility
						(A)Applicability
							(i)In generalWith respect to an agricultural, forestry,
			 or any other sequestration practice listed under section 104 that sequesters
			 greenhouse gases, the Secretary may develop mechanisms in addition to
			 paragraphs (1) and (2) in order to ensure that less-than-perpetual
			 sequestration agreements under this subsection meet the requirements of this
			 section and maintain the integrity of the overall emission reduction targets of
			 a Federal law enacted for the purpose of regulating greenhouse gas
			 emissions.
							(ii)MechanismsThe mechanisms shall include—
								(I)a specific duration of the intended
			 sequestration activity;
								(II)clear liability for carbon
			 accounting;
								(III)sequential activities;
								(IV)adequate monitoring and accounting systems
			 to maintain the emission reduction targets;
								(V)carbon easements; or
								(VI)any other option that meets the
			 requirements of this section, as determined by the Secretary.
								(B)Responsibility for accountingTo account for the termination of any
			 offset agreement approved under section 106 or the termination of the
			 sequestration activity, the Secretary may allow the agreement to assign
			 liability to any part of the agreement for the purposes of carbon
			 accounting.
						(c)Crediting periods
					(1)In generalFor each offset project type, the
			 appropriate official shall specify a crediting period, and establish provisions
			 for petitions for new crediting periods, in accordance with this
			 subsection.
					(2)Duration
						(A)In generalExcept as provided in subparagraph (B), the
			 crediting period shall be not less than 5 nor greater than 10 years.
						(B)Forestry projectsThe crediting period for a forestry offset
			 project shall not exceed 30 years.
						(3)Eligibility
						(A)In generalAn offset project shall be eligible to
			 generate offset credits under this title only during the crediting period of
			 the offset project.
						(B)Remaining eligibilityExcept as provided in paragraph (4), during
			 a crediting period described in subparagraph (A), an offset project shall
			 remain eligible to generate offset credits, subject to the methodologies and
			 project type eligibility list that applied as of the date of project approval
			 under section 106.
						(4)Petition for new crediting period
						(A)In generalAn offset project representative may
			 petition for a new crediting period to commence after termination of a
			 crediting period, subject to the methodologies and project type eligibility
			 list in effect at the time at which the petition is submitted.
						(B)Timing of submissionA petition may not be submitted under this
			 paragraph more than 1 year before the end of the pending crediting
			 period.
						(C)ResponseThe appropriate official shall make a
			 determination on the petition in accordance with section 106.
						(d)Emission reduction integrityIn establishing the requirements under this
			 section, the appropriate official shall apply conservative assumptions or
			 methods to maximize the probability that the emission reduction integrity of
			 Federal benchmarks or mandates are not compromised.
				(e)Preexisting methodologiesIn promulgating requirements under this
			 section, the appropriate official shall give due consideration to methodologies
			 for offset projects existing as of the date of enactment of this Act.
				(f)Additional benefitsNothing in this section precludes an offset
			 project from meeting the requirements of this section, or from approval under
			 section 106, only because the relevant activity under section 104 receives an
			 additional payment from another source for an ecological service other than
			 emission reductions, including conservation program payments.
				(g)Data collectionThe appropriate official shall collect such
			 data as are necessary to assess a range of factors relative to the performance
			 and effects of any offset project type.
				106.Approval
				(a)Project petition
					(1)In generalNot later than the date of submission of
			 the first verification report for an offset project under section 107, the
			 offset project representative shall submit to the appropriate official a
			 petition for approval of the offset project.
					(2)Petition requirementsAs part of the regulations promulgated
			 under this title, the appropriate official shall include provisions for, and
			 shall specify, the required components of an offset project approval petition
			 submitted under this subsection, including—
						(A)designation of an offset project
			 representative; and
						(B)any other information that the appropriate
			 official considers to be necessary—
							(i)to determine whether the offset project
			 meets the established criteria under this section; and
							(ii)to meet the purposes and requirements of
			 this title.
							(b)Approval and notification
					(1)In generalNot later than 30 days after receiving a
			 complete approval petition under subsection (a), the appropriate official
			 shall—
						(A)(i)make determinations on whether to approve
			 an offset plan and on the quantity of greenhouse gas emissions that have been
			 reduced or avoided, or greenhouse gases that have been sequestered, by the
			 offset practice in an approved and verified offset project plan; and
							(ii)notify the offset project developer in
			 writing of the determination; and
							(B)based on the determination under
			 subparagraph (A)—
							(i)approve or deny the petition in
			 writing;
							(ii)notify the offset project representative in
			 writing of the determination; and
							(iii)if the petition is denied, provide the
			 reasons for denial.
							(2)ResubmissionAfter an offset project is approved, the
			 offset project representative shall not be required to resubmit an approval
			 petition during the crediting period of the offset project.
					(c)AppealThe appropriate official shall establish
			 mechanisms for appeal and review of determinations made under this
			 section.
				(d)Third-Party reviewThe appropriate official may provide for
			 accreditation of independent third parties to provide recommendations to the
			 appropriate official on approvals under this section.
				(e)Voluntary preapproval review
					(1)In generalThe appropriate official may establish a
			 voluntary preapproval review procedure to allow an offset project
			 representative to request the appropriate official to conduct a preliminary
			 eligibility review for an offset project.
					(2)FindingsAny findings of a review described in
			 paragraph (1) shall not be binding upon the appropriate official.
					(3)RequirementsThe voluntary preapproval review procedure
			 shall require—
						(A)the offset project representative to submit
			 such basic project information as the appropriate official requires to provide
			 a meaningful review; and
						(B)a response from the appropriate official
			 not later than 30 days after the date of receipt by the appropriate official of
			 a request for review under this subsection.
						107.Verification of offset projects
				(a)In generalAs part of the regulations promulgated
			 under this title, the Secretary and the Administrator shall jointly establish
			 requirements, including protocols, for verification of the quantity of
			 greenhouse gas emission reductions that have resulted from an offset
			 project.
				(b)Verification reports
					(1)In generalThe regulations described in subsection (a)
			 shall require an offset project representative to submit a report, prepared by
			 a third-party verifier accredited under subsection (d), providing such
			 information as the appropriate official requires to determine the quantity of
			 greenhouse gas emission reductions resulting from the offset project.
					(2)SchedulesThe appropriate officials shall jointly
			 prescribe schedules for the submission of verification reports under paragraph
			 (1).
					(3)RequirementsThe appropriate official shall specify the
			 required components of a verification report required under subsection (a),
			 including—
						(A)the name and contact information for the
			 offset project representative for the offset project;
						(B)the quantity of greenhouse gas emission
			 reductions;
						(C)the methodologies applicable to the project
			 pursuant to section 105;
						(D)a certification that the project meets the
			 applicable requirements;
						(E)a certification establishing that the
			 conflict of interest requirements in the regulations promulgated under this
			 title have been complied with; and
						(F)any other information that the appropriate
			 official considers to be necessary to achieve the purposes of this
			 title.
						(c)AppealsThe appropriate official shall establish
			 procedures for appeal and review of determinations made under this
			 section.
				(d)Verifier accreditation
					(1)In generalAs part of the regulations promulgated
			 under this title, the appropriate officials shall jointly establish a process
			 and requirements for periodic accreditation of third-party verifiers to ensure
			 that those verifiers are professionally qualified and have no conflicts of
			 interest.
					(2)Standards
						(A)American National Standards Institute
			 Accreditation
							(i)In generalThe appropriate officials may jointly
			 accredit, or accept for purposes of accreditation under this subsection,
			 verifiers accredited under the American National Standards Institute
			 accreditation program in accordance with standard 14065 of the International
			 Organization of Standards.
							(ii)RequirementThe appropriate officials shall accredit,
			 or accept for accreditation, verifiers under this subparagraph only if the
			 appropriate official finds that the American National Standards Institute
			 accreditation program provides sufficient assurance that the requirements of
			 this title will be met.
							(B)USDA and EPA accreditationAs part of the regulations promulgated
			 under this title, the appropriate officials may jointly establish accreditation
			 standards for verifiers under this subsection, including related training and
			 testing programs and requirements.
						(3)Public accessibilityEach verifier meeting the requirements for
			 accreditation in accordance with this subsection shall be listed in a publicly
			 accessible database, which shall be maintained and updated jointly by the
			 appropriate officials.
					(e)Additional technologyThe Administrator and the Secretary may
			 coordinate and use available resources of any Federal agency, State agency, or
			 other appropriate source that coordinates or collects data from any appropriate
			 technology (including data imaging, remote sensing, light detection and
			 ranging, or other satellite technologies) to verify emission reductions
			 generated under this title.
				108.Issuance of offset credits
				(a)Issuance of offset creditsThe Administrator, in consultation with the
			 Secretary with regards to domestic agricultural and forestry projects, shall
			 issue 1 offset credit to an offset project representative for each ton of
			 carbon dioxide equivalent in emission reductions from an offset project that
			 the appropriate official has verified pursuant to section 107.
				(b)TimingOffset credits meeting the criteria
			 described in subsection (a) shall be issued by the Administrator not later than
			 14 days after the date on which the Administrator receives notice of the
			 determination under section 106, including approval and verification
			 information.
				(c)RegistrationIn the case of domestic agricultural and
			 forestry projects the Administrator, in consultation with the Secretary, shall
			 assign a unique serial number to and register each offset project to be issued
			 under this title pursuant to section 103(b).
				109.Audits and reviews
				(a)In generalThe appropriate officials shall, on an
			 ongoing basis, conduct random audits and reviews of offset projects.
				(b)Minimum audits and reviewsFor each fiscal year, the appropriate
			 officials shall conduct audits and reviews, at minimum, for a representative
			 sample of project types, geographical areas, verification standards and
			 certified verifiers, and specific administrative processes of that offset
			 program.
				(c)Public availability of
			 informationThe appropriate
			 officials shall make the results of all audits, in the aggregate, and reviews
			 conducted under this section available to the public.
				(d)Delegation
					(1)In generalThe appropriate official may delegate to a
			 State or tribal government the responsibility for conducting audits under this
			 section if the appropriate official finds that—
						(A)the program proposed by the State or tribal
			 government provides assurances equivalent to the assurances provided by the
			 auditing program of the appropriate official; and
						(B)the integrity of the offset program under
			 this title will be maintained.
						(2)Audits by appropriate
			 officialNothing in this
			 subsection prevents an appropriate official from conducting any audit the
			 appropriate official considers appropriate.
					110.Early offset supply
				(a)Definition of qualified early offset
			 programIn this section, the
			 term qualified early offset program means any regulatory or
			 voluntary greenhouse gas emission offset program approved under subsection
			 (b).
				(b)Program approval
					(1)In generalThe administrator of a regulatory or
			 voluntary greenhouse gas emission offset program may apply to the Administrator
			 and the Secretary for approval as a qualified early offset program under this
			 subsection.
					(2)DeterminationsThe Administrator, in conjunction with the
			 Secretary, shall—
						(A)not later than 30 days after the date of
			 enactment of this Act, establish a process to receive applications received
			 under this subsection; and
						(B)not later than 180 days after the date of
			 receipt of any application received under this subsection, make a determination
			 on the application.
						(3)Criteria for approvalThe Administrator, in conjunction with the
			 Secretary, shall approve as a qualified early offset program under this
			 subsection any regulatory or voluntary greenhouse gas emission offset program
			 that—
						(A)was established before January 1,
			 2009;
						(B)has developed or approved offset
			 project-type standards, methodologies, and protocols through a public
			 consultation process or a public peer review process;
						(C)has made available to the public the
			 standards, methodologies, and protocols of the program for emission reduction
			 projects;
						(D)requires that all emission reductions be
			 verified by a State regulatory agency or an accredited third-party independent
			 verification entity;
						(E)requires that all issued credits be
			 registered in a publicly accessible registry, with individual serial numbers
			 assigned for each ton of carbon dioxide equivalent emission reductions;
			 and
						(F)ensures that no credits are issued for
			 activities for which the administrator of the program has funded, solicited, or
			 served as a fund administrator for the development of the project or activity
			 that caused the emission reduction.
						(4)Revocation or disapprovalThe Administrator, in conjunction with the
			 Secretary, may—
						(A)revoke the approval of a qualified early
			 offset program under this subsection if the program does not meet the criteria
			 described in paragraph (3); or
						(B)determine that a regulatory or voluntary
			 greenhouse gas emission offset program shall not be considered a qualified
			 early offset program with respect to a particular project type if, as
			 determined by the Administrator, in conjunction with the Secretary, the
			 standard, methodology, or protocol of the program for that project type fails
			 to ensure that credits only will be provided for emission reductions that are
			 measurable, additional, verifiable, and enforceable.
						(c)Offset
			 creditsSubject to
			 subsections (d), (e), and (f), the Administrator, in conjunction with the
			 Secretary, shall issue 1 offset credit for each ton of carbon dioxide
			 equivalent in emission reductions achieved—
					(1)under an offset project that commenced
			 after January 1, 2001; and
					(2)for which a credit was issued under a
			 qualified early offset program.
					(d)Ineligible creditsSubsection (b) shall not apply to offset
			 credits that have expired or have been retired, canceled, or used for
			 compliance under a program established under State or tribal law (including a
			 regulation).
				(e)LimitationNotwithstanding subsection (c)(1), offset
			 credits shall be issued under this section only for a crediting period pursuant
			 to section 105(c) that—
					(1)commences—
						(A)not earlier than January 1, 2001;
			 and
						(B)not later than the date on which the
			 regulations for methodologies promulgated under this title take effect;
			 and
						(2)does not exceed the shorter of—
						(A)10 years; or
						(B)the established crediting period for the
			 project (in accordance with the rules of the qualified early offset
			 program).
						(f)Preclusion of double paymentEmission reductions shall not receive
			 credits under this section if the emission reductions—
					(1)occurred prior to January 1, 2009;
			 and
					(2)were awarded payments pursuant to the
			 authority of the Secretary under the carbon conservation program established
			 under title II.
					(g)Retirement of creditsThe Administrator shall ensure, to the
			 maximum extent practicable, that offset credits described in subsection (c) are
			 retired for purposes of use under a program described in subsection (d).
				(h)International reduced deforestation
			 projects
					(1)In generalSubject to paragraphs (2) and (3), the
			 Administrator shall issue under this subsection 1 offset credit for each ton of
			 carbon dioxide equivalent emissions reduced by an offset project that—
						(A)is an international reduced deforestation
			 project;
						(B)started after January 1, 2001;
						(C)not later than 2 years after the date of
			 enactment of this Act, is registered with a regulatory or voluntary greenhouse
			 gas emission offset program that the Administrator determines—
							(i)meets all of the requirements of subsection
			 (b); and
							(ii)was established under State law (including
			 regulations) or designated by a State as an offset registry prior to January 1,
			 2009; and
							(D)is issued offset credits for the emission
			 reductions achieved by the project under an offset program for which the
			 Administrator has made an affirmative determination under subparagraph
			 (C).
						(2)Inconsistency with certain
			 purposesParagraph (1) shall
			 not apply if the Administrator makes a determination, not later than 90 days
			 after the date on which public notice is provided of a project petition, that a
			 project is inconsistent with the policies established under any Federal law
			 enacted for the purpose of regulating greenhouse gas emissions to protect the
			 rights and interests of local communities and to protect forest
			 ecosystems.
					(3)LimitationNotwithstanding subsection (e), offset
			 credits shall be issued under this subsection only for greenhouse gas emission
			 reductions that occur under an eligible international reduced deforestation
			 project during the period beginning on January 1, 2009, and ending on—
						(A)in the case of a project located in a
			 country that accounts for less than 1 percent of the global greenhouse gas
			 emissions and less than 3 percent of global forest-sector and land use change
			 greenhouse gas emissions, December 31 of the first full calendar year following
			 the effective date of regulations promulgated to carry out this title;
			 or
						(B)in the case of a project located in a
			 country that does not meet the criteria described in subparagraph (A), the date
			 that is 2 years after the date of enactment of this Act.
						111.Program review and revisionAt least once every 5 years, the
			 Administrator, in consultation with the Secretary, shall review, based on new
			 or updated information and taking into consideration the recommendations of the
			 Advisory Committee—
				(1)the list of eligible project types
			 established under section 104;
				(2)the methodologies established, including
			 specific activity baselines, under section 105;
				(3)the reversal requirements and mechanisms
			 established or prescribed under section 105;
				(4)measures to improve the accountability of
			 the offsets program; and
				(5)any other requirements established under
			 this title to ensure the environmental integrity and effective operation of
			 this title.
				112.Additional regulatory standards for
			 emission reductions
				(a)In generalNothing in this title authorizes the
			 Administrator to promulgate any additional regulatory standards for emission
			 reductions from any project or activity (including emission reductions from any
			 non-fossil fuel agricultural source) carried out under this title.
				(b)Allowance or credit
			 obligationsNo person shall
			 be required to hold allowances or credits for emissions resulting from the use
			 of gas as an energy source if the gas is derived from a domestic methane offset
			 project approved under this title.
				(c)Relationship to other lawsNotwithstanding any other provision of law,
			 emissions that are limited under this title shall not be subject to any other
			 limitation that is established under a Federal law enacted or applied for the
			 purpose of regulating greenhouse gas emissions.
				113.Use of credits for compliance
			 purposesThe Administrator
			 shall promulgate regulations to require that, for each calendar year beginning
			 with the first fiscal year in which the limitation on the emission of
			 greenhouse gases under a Federal law enacted for the purpose of regulating
			 greenhouse gas emissions takes effect, owners and operators of facilities that
			 are subject to regulation under that law may satisfy the allowance submission
			 requirements of the owners and operators under that law by submitting credits
			 generated pursuant to this title.
			IICarbon conservation program
			201.DefinitionsIn this title:
				(1)FundThe term Fund means the Carbon
			 Conservation Fund established under section 203.
				(2)ProgramThe term program means the
			 carbon conservation program established under section 202.
				(3)SecretariesThe term Secretaries means the
			 Secretary of Agriculture and Secretary of the Interior, as appropriate.
				202.Carbon conservation program
				(a)In generalThe Secretary of Agriculture shall
			 establish, and jointly administer with the Secretary of the Interior, a carbon
			 conservation program for the purpose of promoting greenhouse gas emissions
			 reduction or carbon sequestration.
				(b)Forestry activitiesThe Secretary of Agriculture shall
			 designate the Chief of the Forest Service to carry out all forestry-related
			 components of the program.
				(c)Purposes
					(1)In generalIn carrying out the program, the
			 Secretaries shall provide incentives to landowners or grazing contractor
			 holders to carry out projects or activities that reduce greenhouse gas
			 emissions or sequester or permanently store carbon.
					(2)AdministrationIn administering the program, the
			 Secretaries shall ensure that projects or activities conducted under this
			 title—
						(A)do not receive offset credits for the same
			 activity under title I;
						(B)reward the continuation of practices by
			 early adopters of conservation practices (including no-till agricultural
			 practices) that provide carbon sequestration benefits;
						(C)support the development of new
			 methodologies for landowners to participate in offset projects under title
			 I;
						(D)ensure that individuals and entities that
			 took action prior to the implementation of the offset program under title I,
			 and do not qualify for early offset credits under section 110, are not placed
			 at a competitive disadvantage;
						(E)improve management of privately owned
			 agricultural land, grassland, and forest land that results in an increase in
			 carbon sequestration;
						(F)avoid conversion of land (including native
			 grassland, native prairie, rangeland, cropland, or forest land) that would
			 result in an increase of greenhouse gas emissions or a loss of carbon
			 sequestration; and
						(G)encourage improvements and management
			 practices that include sequestration benefits on Federal land and private
			 land.
						(d)Methods
					(1)In generalIn carrying out the program, the
			 Secretaries shall provide incentives for projects or activities that reduce
			 greenhouse gas emissions or sequester carbon through—
						(A)conservation easements;
						(B)sequestration contracts;
						(C)timber harvest or grazing contracts with
			 the Department of Agriculture or the Department of the Interior, as
			 appropriate; or
						(D)any combination of the methods described in
			 this paragraph.
						(2)Ineligibility for offset
			 creditsProjects or
			 activities undertaken as part of the program shall not be eligible for offset
			 credits under title I for the duration of the projects or activities.
					(e)Conservation easements
					(1)In generalThe Secretary of Agriculture shall enroll
			 acreage into the program through the use of permanent easements.
					(2)RequirementsTo be eligible for enrollment under this
			 title, conservation easements established under this subsection shall—
						(A)provide a measurable carbon sequestration
			 benefit; and
						(B)meet the requirements of part VI of
			 subchapter B of chapter 1 of subtitle A of the Internal Revenue Code of 1986
			 and section 170(h)(4) of that Code.
						(3)PriorityIn selecting projects for conservation
			 easements, the Secretary of Agriculture shall provide a priority for
			 conservation easements that sequester carbon and protect forested land or
			 working forest land, or protect native prairie or native grassland, within the
			 boundary of a working farm or ranch.
					(f)Carbon sequestration contracts
					(1)In generalThe Secretary of Agriculture may offer
			 carbon sequestration contracts under the program for a period of 10 years to
			 farmers, ranchers, and forest owners who perform projects or activities to
			 reduce greenhouse gas emissions or sequester carbon.
					(2)WithdrawalA nonforestry contract holder may withdraw
			 from a contract under this subsection without penalty after 5 years.
					(3)CompensationThe amount of compensation provided under a
			 contract under this subsection shall be commensurate with the emissions
			 reductions obtained or avoided and the duration of the reductions.
					(4)PriorityIn selecting projects under this subsection
			 during each of fiscal years 2012 through 2015, the Secretary of Agriculture
			 shall provide a priority for—
						(A)contracts entered into with early adopters
			 of conservation practices (such as no-till agricultural practices), improved
			 forest management, or other greenhouse gas emissions reduction projects;
			 and
						(B)contracts that sequester the most carbon on
			 a per acre basis.
						(5)ContractA contract under this subsection shall
			 specify—
						(A)the eligible practices that will be
			 undertaken;
						(B)the acreage of eligible land on which the
			 practices will be undertaken;
						(C)the agreed rate of compensation per acre;
			 and
						(D)a schedule to verify that the terms of the
			 contract have been fulfilled.
						(6)Future reductionsIf the term of a contract for a
			 sequestration project under this subsection has expired, future reductions
			 under the project may be eligible to receive carbon offset credits if the
			 project and associated reductions meet all applicable offsets criteria under
			 title I.
					(7)ReversalsIn developing regulations for carbon
			 sequestration contracts under this subsection, the Secretary of Agriculture
			 shall specify requirements to address intentional or unintentional reversal of
			 carbon sequestration during the contract period.
					(g)Incentives in timber harvest
			 contracts
					(1)In generalThe Secretaries shall offer financial
			 incentives under the program through timber harvest contracts entered into by
			 the Forest Service or the Bureau of Land Management (as appropriate) for
			 projects or management activities that sequester carbon or reduce greenhouse
			 gas emissions.
					(2)CompensationThe amount of compensation provided under
			 this subsection shall be commensurate with—
						(A)the emissions reductions obtained or
			 avoided; and
						(B)the estimate of the cost of the project or
			 activities undertaken.
						(h)Incentives in grazing contracts
					(1)In generalThe Secretaries shall offer incentives to
			 leaseholders through grazing contracts entered into by the Forest Service or
			 the Bureau of Land Management (as appropriate) for projects or activities that
			 sequester carbon or reduce greenhouse gas emissions.
					(2)CompensationThe amount of compensation provided under
			 this subsection shall be commensurate with—
						(A)the emissions reductions obtained or
			 avoided; and
						(B)the estimate of the cost of the project or
			 activities undertaken.
						(i)Distribution of amountsOf the amounts provided to carry out the
			 program for a fiscal year, at least 30 percent of the amount shall be used for
			 conservation easements described in subsection (e).
				(j)Program measurement, monitoring, and
			 reporting requirements
					(1)In generalThe Secretaries shall submit to the
			 Administrator of the Environmental Protection Agency annual reports that
			 describe—
						(A)the total number of tons of carbon dioxide
			 sequestered or the total number of tons of emissions avoided under the program
			 through conservation easements, sequestration contracts, or other methods on an
			 annual and cumulative basis;
						(B)any reversals of sequestration; and
						(C)the total number of acres enrolled in the
			 program by method and a State-by-State summary of the data.
						(2)Public availabilityThe Administrator of the Environmental
			 Protection Agency shall make each report required under this subsection
			 available to the public through the website of the Environmental Protection
			 Agency.
					(k)Coordination
					(1)Secretary of AgricultureThe Secretary of Agriculture shall
			 coordinate activities under the program with the activities of the Secretary of
			 Agriculture in carrying out—
						(A)the conservation reserve program
			 established under subchapter B of chapter 1 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3831 et seq.);
						(B)the wetlands reserve program established
			 under subchapter C of chapter 1 of subtitle D of title XII of that Act (16
			 U.S.C. 3837 et seq.);
						(C)the farmland protection program established
			 under subchapter C of chapter 2 of subtitle D of title XII of that Act (16
			 U.S.C. 3838h et seq.) (commonly known as the Farm and Ranch Lands
			 Protection Program);
						(D)the grassland reserve program established
			 under subchapter D of chapter 2 of subtitle D of title XII of that Act (16
			 U.S.C. 3838n et seq.);
						(E)the State and private forestry programs of
			 the Forest Service;
						(F)the healthy forests reserve program
			 established under section 501 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6571); and
						(G)other applicable programs.
						(2)Secretary of the InteriorThe Secretary of the Interior shall
			 coordinate activities under the program with the activities of the Secretary of
			 the Interior in carrying out—
						(A)programs funded through the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.);
						(B)any applicable climate adaptation programs;
			 and
						(C)other applicable programs.
						(l)Reviews
					(1)In generalNot later than 5 years after the date of
			 enactment of this Act and every 5 years thereafter, the Secretaries
			 shall—
						(A)conduct a review of the activities carried
			 out under this title; and
						(B)make any appropriate changes in the
			 program, in a manner consistent with this section, based on the findings of the
			 review.
						(2)ReviewEach review shall include a review
			 of—
						(A)total emissions reductions and
			 sequestration achieved by activity type;
						(B)the net effect on average farm income by
			 activity type;
						(C)the potential for future emissions
			 reductions and sequestration by activity type; and
						(D)recommended changes to the program based on
			 the review.
						203.Carbon Conservation Fund
				(a)EstablishmentThere is established in the Treasury a
			 separate account, to be known as the Carbon Conservation Fund,
			 to carry out this title.
				(b)AvailabilityAll amounts deposited into the Fund shall
			 be available without further appropriation or fiscal year limitation.
				(c)UseThe Secretary shall use amounts in the Fund
			 to carry out this title.
				IIIRural clean energy resources
			301.FindingsCongress finds that—
				(1)lifecycle greenhouse gas emissions
			 associated with the production and use of biofuels, bioproducts, and bioenergy
			 may be significantly lower than the emissions associated with the production
			 and use of fossil fuels;
				(2)the United States has the potential to
			 significantly increase the production and use of biofuels and bioenergy;
				(3)expanding the production and use of
			 biofuels and bioenergy offers a significant opportunity for rural economic
			 development and enhancing national energy security; and
				(4)several programs authorized or funded under
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) are
			 designed to accelerate the development and deployment of technologies for
			 expeditiously expanding domestic biofuels and bioenergy production.
				302.Biorefinery assistanceOf the amounts in the Rural Clean Energy
			 Resources Fund established under section 305, the Secretary shall use—
				(1)not less than 20 percent to provide grants
			 under section 9003 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8103); and
				(2)not less than 60 percent to provide loan
			 guarantees under that section.
				303.Repowering assistanceSection 9004 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8104) is amended—
				(1)by redesignating subsections (a) through
			 (d) as subsections (b) through (e), respectively;
				(2)by inserting after the section heading the
			 following:
					
						(a)Definition of eligible entityIn this section:
							(1)In generalThe term eligible entity
				means—
								(A)a biorefinery; or
								(B)a power plant or manufacturing facility
				that—
									(i)has a combined thermal and electrical
				energy conversion capacity of not greater than 75 megawatts; and
									(ii)is located in a rural area (as defined in
				section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1991(a))).
									(2)ExclusionThe term eligible entity does
				not include an energy-intensive trade-exposed
				facility.
							;
				(3)in subsection (b) (as redesignated by
			 paragraph (1))—
					(A)by striking In general and
			 inserting Program; and
					(B)by striking biorefineries
			 each place it appears and inserting eligible entities;
			 and
					(4)in subsections (c) and (d) (as so
			 redesignated)—
					(A)by striking a biorefinery
			 each place it appears and inserting an eligible entity;
			 and
					(B)by striking biorefinery each
			 place it appears and inserting eligible entity.
					304.Rural Energy for America Program
				(a)In generalOf the amounts in the Rural Clean Energy
			 Resources Fund established under section 305, the Secretary shall use such
			 funds as are appropriate to carry out the Rural Energy for America Program
			 under section 9007 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8107).
				(b)Limitation on grantsSection 9007(c)(4)(A) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8107(c)(4)(A)) is amended by
			 striking 25 percent and inserting 50
			 percent.
				305.Rural Clean Energy Resources Fund
				(a)EstablishmentThere is established in the Treasury a
			 separate account, to be known as the Rural Clean Energy Resources
			 Fund, to carry out this title and title IV.
				(b)AvailabilityAll amounts deposited into the Fund shall
			 be available without further appropriation or fiscal year limitation.
				(c)UseThe Secretary shall use amounts in the Fund
			 to carry out this title and title IV.
				IVAgriculture and forestry research for
			 greenhouse gas mitigation
			401.FindingsCongress finds that—
				(1)as of the date of enactment of this Act,
			 the agricultural and forestry sectors of the United States extract the
			 equivalent of about 12 percent of the annual greenhouse gas emissions of the
			 United States through carbon dioxide absorption from the atmosphere;
				(2)that percentage can be significantly
			 increased through a number of activities that increase carbon sequestration in
			 soils or forests;
				(3)agriculture and forestry are experiencing
			 the effects of global warming, which are expected to increase; and
				(4)adaptation practices to mitigate the
			 effects of global warming are needed to sustain agricultural and forest
			 productivity and health.
				402.Research and demonstration program
				(a)In generalThe Secretary shall carry out research and
			 demonstration activities regarding—
					(1)approaches to sequestering carbon through
			 agricultural, grazing, and forestry practices, including quantification of
			 sequestration effects;
					(2)approaches to reducing methane emissions
			 associated with agricultural production (including livestock and crop
			 production), including quantification of those reductions;
					(3)approaches to reducing nitrous oxide
			 emissions associated with agricultural production (including crop and livestock
			 production), including quantification of those reductions;
					(4)approaches to adaptation of agriculture and
			 forestry practices to the effects of global warming in order to maintain
			 productivity and natural resources;
					(5)new approaches to soil carbon
			 sequestration, such as the production of biochar and the use of biochar as a
			 soil conditioner;
					(6)approaches to help specialty crop producers
			 to reduce net greenhouse gas emissions or sequester carbon; and
					(7)methods to reduce uncertainties in
			 estimating greenhouse gas emission reductions and carbon sequestration through
			 agricultural and forestry activities.
					(b)FundOf the amounts in the Rural Clean Energy
			 Resources Fund established under section 305, the Secretary shall use such
			 funds as are appropriate to carry out this section.
				
